179 F.2d 710
UNITED STATES,v.VANDEVANDER.
No. 12914.
United States Court of Appeals Fifth Circuit.
Feb. 6, 1950.

Chester L. Summers, U.S. Atty., Oxford, Miss., for appellant.
Riley Cunningham, Boonville, Miss., E. K. Windham, Boonville, Miss., for appellee.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
When this case was here before1 on an appeal from an instructed verdict, we sent it back for a retrial, stating, 'the question is one of fact and not of law.  There must be a jury trial in this case.'


2
Appealing from an instructed verdict, the United States is here insisting: that the evidence for condemnation is as strong as, indeed much stronger than, the case made on the former record, and that the case should have been submitted to the jury for its verdict.


3
We agree, and, agreeing, order the judgment reversed, with directions to take the jury's verdict on the issues.



1
 5 Cir., 172 F.2d 100